DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,550,428. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,550,428 disclose all the features as recited in instant claims 1-16. Specifically, claim 1 of U.S. Patent No. 10,550,428 discloses a system that has all the elements or features recited in instant claim 1 and has more specifics regarding the computer program comprised in the light control component. Claims 14-15 of U.S. Patent No. 10,550,428 disclose all the steps and elements of the methods of instant claims 14-15, with more specifics regarding the deblock-scan cycles. In addition, the further features as recited in dependent claims 2-13 and 16 are disclosed in claims 2-13 and 16 of U.S. Patent No. 10,550,428.
Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duer et al. (WO 2009/155181 A1).
Regarding claim 1
Duer et al. teach, throughout the whole document, a system for photocleaving and scanning nucleotide analogs comprising: a) a substrate comprising a plurality of wells (e.g., optical sensing sites/wells) wherein each well contains a reaction mixture comprising a template nucleic acid, a polymerase, a primer hybridized to said template, and a first nucleotide analog, wherein said primer comprises a 3’ terminal nucleotide analog with a photolabile blocking group that terminates chain extension, and wherein said first nucleotide analog comprises: i) a first detectable moiety (e.g., fluorescent tag), and ii) a photolabile blocking group (e.g., photo-cleavable blocking group) that terminates chain extension (Abstract; page 1, line 26 – page 2, line 6; page 3, lines 7-23; page 17, line 28 – page 18, line 9; Figure 3F); and b) a light system component comprising: i) a light source in optical communication with said plurality of wells which provides: A) photocleaving light input that cleaves said photolabile blocking group when it is part of said primer; and B) scanning input light that produces an optical signal from said first detectable moiety after said first nucleotide analog is added to said primer by said polymerase; and ii) a light control component comprising a computer processor and a computer program (e.g., see the computer system as shown in Figure 12 which comprises a computer processor and a computer program for light control. Also, it is disclosed in page 23, paragraph 2 that the switchable light source allows for selective and “programmed” (which suggests a computer program is used) generation of the primary light wave through one or more individual output.  Page 24, paragraph 4 further control of the switchable light source and detector array can be either integrated on the same chip as the light generator elements, detector elements and waveguides or alternatively can be external to the chip” and “[t]he switchable light source input … can have an electrical interface to an external driver or external controller or logic interface to an external control system”, clearly suggesting that a computer system is used for light control.) wherein said computer program activates said light source such that a plurality of deblock-scan cycles are generated (Abstract; page 1, line 26 – page 2, line 6; page 3, lines 7-23; page 17, line 28 – page 18, line 9; page 22, line 24 – page 24, line 20; Figures 3F, 7C and 12).
Regarding claim 2
The system according to Duer et al., further comprising c) a detector component in optical communication with said plurality of wells which detects said optical signal from said plurality of wells (page 1, line 26 – page 2, line 6; page 10, lines 15-28; Figures 1-2).
Regarding claim 3
The system according to Duer et al., wherein said substrate is composed of transparent glass or plastic, (page 14, lines 30-33).
Regarding claim 4
The system according to Duer et al., wherein said plurality of wells are sized to provide an internal waveguide (page 1, line 26 – page 2, line 6; Figures 1-5).
Regarding claims 6-7

Regarding claim 8
The system according to Duer et al., wherein said template nucleic acid in each of said plurality of wells is part of a sequencing library (e.g., sequencing library comprising “multiple” or “different” target nucleic acids. See page 27, lines 17-19; page 48, lines 20-25).
Regarding claim 9
The system according to Duer et al., wherein said photolabile blocking group that is part of said primer is the same as the photolabile blocking group that is part of said first nucleotide analog (Abstract; page 3, lines 7-23).
Regarding claim 10
The system according to Duer et al., wherein said photolabile blocking group is selected from the group consisting of: an o-nitrobenzyl (i.e., 2-nitrobenzyl) blocking group (see page 29, lines 15-32), nitroveratryl, 1-pyrenylmethyl, 6-nitroveratryloxycarbonyl, dimethyldimethoxybenzyloxycarbonyl, 2-nitrobenzyloxycarbonyl, methyl-6-nitropiperonyloxycarbonyl, dimethoxybenzyloxy carbonyl, 5-bromo-7-nitroindolinyl, o-hydroxy-alpha-methyl cinnamoyl, and 2-oxymethylene anthriquinone.
Regarding claim 11
The system according to Duer et al., wherein said light source comprises a first light generating component configured to generate said photocleaving light input, and a 
Regarding claim 12
The system according to Duer et al., wherein said plurality of wells are optically coupled to an external waveguide, wherein said external waveguide is either one waveguide in optical communication with all of said plurality of wells, or wherein said external waveguide is a plurality of waveguides, one for each of said plurality of wells (Figures 1-5).
Regarding claim 13
The system according to Duer et al., wherein said photolabile blocking group that is a part of said primer is different from the photolabile blocking group that is a part of said first nucleotide analog (page 4, lines 13-32).
Regarding claim 14
Duer et al. teach, throughout the whole document, a method for photocleaving and detecting nucleotide analogs using a system comprising: i) a substrate comprising a plurality of wells (e.g., optical sensing sites/wells), wherein each well contains a reaction mixture comprising a template nucleic acid, a polymerase, a primer hybridized to said template, and a first nucleotide analog, wherein said primer comprises a 3’ terminal nucleotide analog with a photolabile blocking group that terminates chain extension, and wherein said first nucleotide analog comprises: i) a first detectable moiety (e.g., fluorescent tag), and ii) a photolabile blocking group (e.g., photo-cleavable blocking group) that terminates chain extension (Abstract; page 1, line 26 – page 2, line 6; page 3, lines 7-23; page 17, line 28 – page 18, line 9; Figure 3F); ii) a light system component control of the switchable light source and detector array can be either integrated on the same chip as the light generator elements, detector elements and waveguides or alternatively can be external to the chip” and “[t]he switchable light source input … can have an electrical interface to an external driver or external controller or logic interface to an external control system”, clearly suggesting that a computer system is used for light control.) wherein said computer program activates said light source such that a plurality of deblock-scan cycles are generated, wherein each of said deblock-scan cycles comprises an initial deblock time period wherein at least a portion of said photocleaving light input is passed into said wells, and a following scan time period wherein at least a portion of said scanning light input is passed into said wells (Abstract; page 1, line 26 – page 2, line 6; page 3, lines 7-23; page 17, line 28 – page 18, line 9; page 22, line 24 – page 24, line 20; Figures 3F, 7C and 12); and iii) a detector component in optical communication with said plurality of wells (page 1, line 26 – page 2, line 6; page 10, lines 15-28; Figures 1-2), wherein the method comprises: a) activating said light control component such that said light source 
Regarding claim 15
Duer et al. teach, throughout the whole document, a method for photocleaving and detecting nucleotide analogs using a system comprising: i) a substrate comprising a plurality of optical sensing wells (e.g., optical sensing sites/wells), wherein each of said optical sensing wells is sized to provide an internal waveguide and/or is optically coupled to an external waveguide (see page 1, line 26 – page 2, line 6; Figures 1-5), wherein each optical sensing well contains a reaction mixture comprising a template nucleic acid, a polymerase, a primer hybridized to said template, and a first nucleotide analog, wherein said primer comprises a 3’ terminal nucleotide analog with a photolabile blocking group that terminates chain extension, and wherein said first nucleotide analog comprises: i) a first detectable moiety (e.g., fluorescent tag), and ii) a photolabile blocking group (e.g., photo-cleavable blocking group) that terminates chain extension (Abstract; page 1, line 26 – page 2, line 6; page 3, lines 7-23; page 17, line 28 – page 18, line 9; Figures 1-5); ii) a light system component comprising: A) a light source in control of the switchable light source and detector array can be either integrated on the same chip as the light generator elements, detector elements and waveguides or alternatively can be external to the chip” and “[t]he switchable light source input … can have an electrical interface to an external driver or external controller or logic interface to an external control system”, clearly suggesting that a computer system is used for light control.) wherein said computer program activates said light source such that a plurality of deblock-scan cycles are generated, wherein each of said deblock-scan cycles comprises an initial deblock time period wherein said photocleaving light input is passed into said internal and/or external waveguides, and a following scan time period wherein said scanning light input is passed into said internal and/or external waveguides (Abstract; page 1, line 26 – page 2, line 6; page 3, lines 7-23; page 17, line 28 – page 18, line 9; page 22, line 24 – page 24, line 20; Figures 1-5, 7C and 12); and iii) a 
Regarding claim 16
The method according to Duer et al., wherein said detecting provides sequence information for at least a portion of said template nucleic acid in at least some of said plurality of optical sensing wells (Abstract; page 1, line 26 – page 2, line 6; page 3, lines 6-23; page 4, lines 16-32).

9.	Claims 1-16 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Turner (US 2006/0183145 A1).
Regarding claims 1 and 4-5

Regarding the light control component, Turner discloses that it activates light source for a “large number” (e.g., more than 106 or 107) of optical confinements (i.e., optical sensing wells) (see paragraph [0113]), which would necessitate the use of a computer-based system (comprising a computer processor and a computer program) because it would be impossible to manually activate light source for such a “large number” of optical confinements. The use of a computer-based system (comprising a computer processor and a computer program) is further implied when Turner describes in real time the simultaneous and independent sequencing of nucleic acids at a speed of about 1 base per second. preferably at a speed of about 10 bases per second, more preferably at a speed of about 100 bases per second and even more preferably at 1,000 bases per second” (see paragraph [0113]). Furthermore, Turner discloses that illuminating radiation is directed to the waveguides on the “array” of confinements and that the illumination and detection zone is “scanned at constant speed across the array” (see paragraph [0116]), further suggesting that a computer-based system (comprising a computer processor and a computer program) is used as part of the light control component.
To the extent that Turner implied (or suggested) but didn’t explicitly recite the use of a computer-based system (comprising a computer processor and a computer program) as part of the light control component, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use such a computer-based system (comprising a computer processor and a computer program) as part of the light control component because automating a manual activity (by using a computer) is deemed obvious (see MPEP 2144.04.III). Also see MPEP 2114.IV: “…implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)”.
Regarding claim 2

Regarding claim 3
The system according to Turner, wherein said substrate is composed of a material selected from the group consisting of: transparent glass, transparent plastic, silicon-titanium oxide, titanium oxide, tantalum oxide, niobium oxide, hafnium oxide, aluminum oxide, zirconium oxide, silicon nitride, aluminum nitride, titanium nitride, polycarbonate (PC), PMMA, and Su8 (paragraph [0067]).
Regarding claims 6-7
The system according to Turner, further comprising an external waveguide, wherein said wells are optically coupled to an external waveguide (paragraphs [0054]-[0055] and [0112]).
Regarding claim 8
The system according to Turner, wherein said template nucleic acid in each of said plurality of wells is part of a sequencing library (e.g., sequencing library comprising multiple nucleic acids. See paragraphs [0071] and [0113]).
Regarding claim 9
The system according to Turner, wherein said photolabile blocking group that is part of said primer is the same as the photolabile blocking group that is part of said first nucleotide analog (paragraphs [0088]-[0090] and [0115]).
Regarding claim 10

Regarding claim 11
The system according to Turner, wherein said light source comprises a first light generating component configured to generate said photocleaving light input, and a second light generating component configured to generate said scanning light input (paragraph [0117]).
Regarding claim 12
The system according to Turner, wherein said plurality of wells are optically coupled to an external waveguide, wherein said external waveguide is either one waveguide in optical communication with all of said plurality of wells, or wherein said external waveguide is a plurality of waveguides, one for each of said plurality of wells (paragraphs [0054]-[0055] and [0112]).
Regarding claim 13
The system according to Turner, wherein said photolabile blocking group that is a part of said primer is different from the photolabile blocking group that is a part of said first nucleotide analog (paragraphs [0090]-[0092]).
Regarding claim 14

Regarding the light control component, Turner discloses that it activates light source for a “large number” (e.g., more than 106 or 107) of optical confinements (i.e., optical sensing wells) (see paragraph [0113]), which would necessitate the use of a computer-based system (comprising a computer processor and a computer program) because it would be impossible to manually activate light source for such a “large number” of optical confinements. The use of a computer-based system (comprising a computer processor and a computer program) is further implied when Turner describes the preferred setup “can monitor in real time the simultaneous and independent sequencing of nucleic acids at a speed of about 1 base per second. preferably at a speed of about 10 bases per second, more preferably at a speed of about 100 bases per second and even more preferably at 1,000 bases per second” (see paragraph [0113]). Furthermore, Turner discloses that illuminating radiation is directed to the waveguides on the “array” of confinements and that the illumination and detection zone is “scanned at constant speed across the array” (see paragraph [0116]), further suggesting that a computer-based system (comprising a computer processor and a computer program) is used as part of the light control component.
To the extent that Turner implied (or suggested) but didn’t explicitly recite the use of a computer-based system (comprising a computer processor and a computer program) as part of the light control component, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)”.
Regarding claim 15
Turner teaches a method for photocleaving and detecting nucleotide analogs using a system comprising: i) a substrate comprising a plurality of optical sensing wells (e.g., zero-mode waveguides (ZMWs)), wherein each of said optical sensing wells is sized to provide an internal waveguide and/or is optically coupled to an external waveguide, wherein each optical sensing well contains a reaction mixture comprising a template nucleic acid, a polymerase, a primer hybridized to said template, and a first nucleotide analog, wherein said primer comprises a 3’ terminal nucleotide analog with a photolabile blocking group that terminates chain extension, and wherein said first nucleotide analog comprises: i) a first detectable moiety (e.g., fluorescent label), and ii) a photolabile blocking group (e.g., photocleavable blocking group) that terminates chain extension; and ii) a light system (i.e., optical system) component comprising: A) a light source in optical communication with said internal and/or external waveguides, wherein said light source provides: I) photocleaving light input that generates a first electromagnetic wave in said optical sensing wells when passed into said internal or 
Regarding the light control component, Turner discloses that it activates light source for a “large number” (e.g., more than 106 or 107) of optical confinements (i.e., optical sensing wells) (see paragraph [0113]), which would necessitate the use of a computer-based system (comprising a computer processor and a computer program) because it would be impossible to manually activate light source for such a “large in real time the simultaneous and independent sequencing of nucleic acids at a speed of about 1 base per second. preferably at a speed of about 10 bases per second, more preferably at a speed of about 100 bases per second and even more preferably at 1,000 bases per second” (see paragraph [0113]). Furthermore, Turner discloses that illuminating radiation is directed to the waveguides on the “array” of confinements and that the illumination and detection zone is “scanned at constant speed across the array” (see paragraph [0116]), further suggesting that a computer-based system (comprising a computer processor and a computer program) is used as part of the light control component.
To the extent that Turner implied (or suggested) but didn’t explicitly recite the use of a computer-based system (comprising a computer processor and a computer program) as part of the light control component, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use such a computer-based system (comprising a computer processor and a computer program) as part of the light control component because automating a manual activity (by using a computer) is deemed obvious (see MPEP 2144.04.III). Also see MPEP 2114.IV: “…implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)”.
Regarding claim 16
The method according to Turner, wherein said detecting provides sequence information for at least a portion of said template nucleic acid in at least some of said plurality of optical sensing wells (paragraphs [0008]-[0016], [0074] and [0115]-[0118]).
Conclusion
10.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639